THE STATE OF TEXAS
                                         MANDATE
TO THE 200TH DISTRICT COURT OF TRAVIS COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 7th
day of April, A.D. 2016, the cause upon appeal to revise or reverse your Judgment was determined;
and therein our said Court made its order in these words:

 Texas Health and Human Services                             No. 06-15-00076-CV
 Commission and Office of Inspector
 General, Appellants                                         Trial Court No. D-1-GN-14-002229

                     v.

 Antoine Dental Center, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellants, Texas Health and Human Services Commission and
Office of Inspector General, pay all costs of this appeal.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 23rd day of June, A.D. 2016.

                                                             DEBRA K. AUTREY, Clerk